Dismiss and Opinion Filed April 12, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00819-CV

                           WALTER BENN, Appellant
                                    V.
                           FRED JACKSON, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-03200-D

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Nowell
                            Opinion by Justice Myers
      After appellant failed to respond to our inquiry regarding the reporter’s record,

we ordered this appeal to be submitted without a reporter’s record and for appellant

to file his brief within thirty days. When appellant failed to do so, we directed

appellant by postcard to file the brief within ten days and cautioned him that failure

to do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).




210819f.p05                            /Lana Myers//
                                       LANA MYERS
                                       JUSTICE




                                    –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

WALTER BENN, Appellant                       On Appeal from the County Court at
                                             Law No. 4, Dallas County, Texas
No. 05-21-00819-CV          V.               Trial Court Cause No. CC-21-03200-
                                             D.
FRED JACKSON, Appellee                       Opinion delivered by Justice Myers.
                                             Justices Osborne and Nowell
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 12th day of April, 2022.




                                       –3–